Citation Nr: 1102668	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent, prior to 
August 25, 2008, and in excess of 40 percent, since August 25, 
2008, for degenerative disc disease, spondylolisthesis, and 
spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2008, the Veteran testified at a hearing at the RO.  In 
addition, the Veteran testified at a June 2009 travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of each of the hearings has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to higher rating for service-
connected degenerative disc disease, spondylolisthesis, and 
spondylosis, for the relevant periods.  Having reviewed the 
evidence, the Board finds that further development is necessary 
for a determination.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a total disability rating based on 
individual unemployability (TDIU) claim is part of an initial 
rating claim when such claim is raised by the record.  In that 
regard, the August 2008 VA examination report notes that the 
Veteran stated that he was unemployed due to personal and 
disability reasons, that business was slow, and that he felt 
unable to deal with the minimal physical requirements of his 
business.  In addition, the November 2009 VA examination report 
notes in pertinent part, as follows:

Effects on occupation:  He claims that he is 
unable to work as a realtor any longer due to 
the demands of this occupation and the burden 
it places on his lumbar spine i.e. prolonged 
periods of standing, getting in and out of 
his automobile.  

The report notes no flare ups or incapacitating episodes.  A 
competent opinion in regard to whether the degree of impairment 
due to the service-connected degenerative disc disease, 
spondylolisthesis, and spondylosis precludes the Veteran from 
maintaining substantially gainful employment has not been 
obtained.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board finds that the November 2009 VA 
examination report and opinion to be inadequate for a 
determination in regard to the matter on appeal.  Thus, an 
opinion in regard to the impact on employability due to service-
connected degenerative disc disease, spondylolisthesis, and 
spondylosis should be obtained.

In addition, the Board notes that November 2009 VA examination 
report notes that the Veteran was referred to physical therapy.  
Up-to-date VA treatment records have not been associated with the 
claims file 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all up-to-date VA 
treatment records that have not been 
associated with the claims file.  All records 
obtained should be associated with the claims 
file.  

2.  The AOJ should return the claims file to 
the November 2009 VA examiner.  The AOJ 
should request that the examiner provide an 
opinion as to whether the degree of 
impairment due to the service-connected 
degenerative disc disease, spondylolisthesis, 
and spondylosis precludes the Veteran from 
maintaining substantially gainful employment, 
and if so, the date upon which such occurred 
should be identified, to the extent possible.  
A complete rationale should be provided for 
all opinions.  

3.  In light of the above, the claim should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


